department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b2 gl-147146-01 uilc memorandum for associate area_counsel sacramento cc sbse sac from subject assistant chief_counsel administrative provisions and judicial practice cc pa apjp application of sec_6511 to a joint_return filed in a community_property_state where one spouse was not financially disabled this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend tph taxpayer-husband tpw taxpayer-wife issue sec_1 when taxpayer-husband tph and taxpayer-wife tpw file a joint income_tax return more than years after the extended due_date will the period in sec_6511 be suspended under sec_6511 when only one spouse tph was financially disabled within the meaning of sec_6511 if sec_6511 applies how is the amount of the allowable refund determined when tph and tpw reside in california a community_property_state conclusions gl-147146-01 sec_6511 will apply when only one spouse is financially disabled thus the irs should not completely disallow the refund claim rather it should disallow the portion of the refund allocable to tpw based on the information presented and certain assumptions we conclude that half of the refund claimed is allocable to each spouse under community_property law principles sec_6511 applies only to tph and the irs should therefore disallow the half of the refund allocable to tpw if the joint_return correctly reports the amounts shown thereon the irs should issue a refund for half the amount claimed facts tph suffered from malignant and between and he underwent major surgery in july and began chemotherapy although they requested and were granted an extension of time to file the tax_return until date tph and tpw did not file their joint tax_return until date which is several months after the extended due_date on the return they reported total_tax of dollar_figure income_tax_withholding of dollar_figure and an overpayment of dollar_figure the irs determined that the period of limitations for filing a refund claim had expired and sent a formal notice of claim disallowance to tph and tpw they were advised that their claim was disallowed and that they have two years from the date of the notice of claim disallowance to file a refund_suit in federal court tph sought to have the refund statute of limitation suspended under sec_6511 he provided statements from two doctors who stated that tph was physically and mentally incapable of handling his financial affairs between and he also provided his own statement that during his disability no person including tpw was authorized to act on his behalf in financial matters the service center’s position is that when a husband and wife file a joint_return both husband and wife must be financially disabled in order to qualify for relief under sec_6511 at all times between and the present both tph and tpw have resided in california a community_property_state they separated in and were divorced in mid- on their joint return tph and tpw reported the following income wages tph wages tpw interest pension income tph dollar_figure dollar_figure dollar_figure dollar_figure gl-147146-01 rental loss farm loss total moving_expenses agi itemized_deductions exemptions taxable_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure they reported income_tax of dollar_figure a premature ira distribution penalty of dollar_figure and a total_tax liability of dollar_figure the taxpayers claimed an overpayment and refund on their tax_return in the amount of dollar_figure taxes were withheld from tph’s wages and pension no tax was withheld from tpw’s wages it appears that neither spouse made any estimated_tax payments law and analysis sec_6511 provides that a taxpayer must file a claim for credit or refund within three years from the time the return was filed or two years from the time the tax was paid whichever is later sec_6511 limits the amount of a refund_or_credit where a claim was filed within the time prescribed in sec_6511 to the amount of tax paid within three years plus the period of any extension of time for filing before the filing of the claim sec_6511 operates as a period of limitation because it bars a refund claim filed more than three years plus the extension period after the tax was paid the taxpayers' claim_for_refund made on their joint_return was timely filed under sec_6511 the refund claim was filed within years of the return because the return and the refund claim were filed simultaneously see revrul_76_511 1976_2_cb_428 222_f3d_93 2d cir unless sec_6511 applies however sec_6511 will bar any refund this is because the tax withheld from tpw’s wages and pension is deemed paid on the due_date of the return determined without regard to extension see sec_6513 and the joint_return was filed more than three years after the extended due_date effective for claims which were not barred as of date sec_6511 suspends the running of the periods of limitations specified in sec_6511 b and c during the period that an individual is financially disabled to be financially disabled an individual must be unable to manage his financial affairs by reason of a medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a gl-147146-01 continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form and manner as the secretary may require an individual shall not be treated as financially disabled during any period in which the individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters revproc_99_21 1999_1_cb_960 describes the information that must be furnished as proof of financial disability the revenue_procedure by its terms applies to individual taxpayers for any period of financial disability so long as the claim_for_refund was not barred as of date the date of enactment of sec_6511 the revenue_procedure requires that the taxpayer provide a physician’s statement certifying the taxpayer’s disability and the taxpayer’s statement that no person was authorized to act on behalf of the taxpayer in financial matters during the period of disability when a joint_return is filed the applicability of sec_6511 to each spouse must be separately determined sec_6511 applies to individuals and tph and tpw are separate individuals we therefore reach the following conclusions under the plain language of sec_6511 tph qualifies for relief the irs cannot deny sec_6511 relief to tph merely because the spouses filed a joint_return and no relief is available to tpw each spouse’s claim must be separately considered tpw does not qualify for relief under sec_6511 because she does not claim to have been financially disabled at any time between the original return_due_date and the expiration of the usual 3-year period of limitations there is no basis for treating tpw’s refund claim as timely under sec_6511 simply because she and tph filed a joint_return and the period of limitations is suspended with respect to tph’s refund claim in this respect we note that sec_6511 operates differently from sec_7508 under sec_7508 the spouse of a person serving in a combat_zone is also entitled to a postponement of time to perform certain acts the relief is not limited to the individual serving in the combat_zone sec_6511 does not contain any similar provision thus the sec_6511 limitation period applies in the normal fashion to tpw and her refund is barred under that section finally it is well-established that each spouse has a separate interest in the overpayment shown on the joint_return the overpayment must be divided or allocated between tph and tpw based on each spouse’s contribution to the overpayment see revrul_74_611 1974_2_cb_399 therefore relief under sec_6511 is limited to the portion of the overpayment allocable to tph tpw does not qualify for relief and the portion of the overpayment allocable to tpw cannot be refunded gl-147146-01 because the taxpayers reside in a community_property_state each spouse is required to include in his or her income half of their community_income and all of that spouse’s separate_income if any under california law earnings_of a spouse during marriage are presumed to be community_property cal fam c based on the facts presented it does not appear that either spouse has any separate_income or separately owned property we assume that all the income reported on the return wages interest and pension income is community_income we further assume that the rental and farm_losses are allocable equally to the spouses in addition in the absence of any relevant information we assume that the ira premature_distribution penalty may be allocated equally to the spouses under sec_1_31-1 each spouse in a community_property_state is entitled to half of the credit for taxes withheld from the other spouse’s wages we assume that the each spouse is also entitled to half of the credit for taxes withheld from tph’s pension finally because the spouses did not make estimated_tax payments for the year at issue the irs need not be concerned with the allocation of estimated_tax payments between the spouses based on these assumptions we conclude that half of the refund is allocable to each spouse tph’s refund claim was timely but tpw’s refund claim was untimely therefore assuming the parties filed an accurate joint_return correctly reporting all items shown thereon half of the claimed refund is allowable as indicated above we have made factual and legal assumptions as to the allocation of items on the return between the spouses you may determine that our assumptions are incorrect and that one or more items are allocated entirely to one spouse rather than equally between the spouses in that case more or less than half of the claimed refund may be allowable this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding this response please contact branch of the administrative provisions judicial practice division at curt g wilson by michael l gompertz assistant to the branch chief branch
